United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-1209
                      ___________________________

                                   Scott Meyer

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Bryan McKinley; James Drew; Christopher Foy; P.J. Vaitheswaran; Richard
 Doyle; J.J. McDonald; Emily Pederson; Vicki Pederson; Brian Pederson; John
                Sorenson; William Morrison; Earl Kavanaugh

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                 for the Northern District of Iowa, Waterloo
                               ____________

                         Submitted: August 18, 2016
                           Filed: August 23, 2016
                               [Unpublished]
                               ____________

Before WOLLMAN, ARNOLD, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.
       Scott Meyer filed a civil complaint raising claims under 42 U.S.C. §§ 1983 and
1985 arising out of child-custody proceedings. The district court1 granted defendants’
motions to dismiss under Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6), and
this appeal followed. Having conducted de novo review of the record before us, and
carefully considered the parties’ submissions on appeal, we conclude that the district
court properly dismissed the complaint for the reasons explained in the court’s
thorough memorandum opinion. See Gomez v. Wells Fargo Bank, N.A., 676 F.3d
655, 660 (8th Cir. 2012) (dismissal for failure to state claim upon which relief could
be granted); Edwards v. City of Jonesboro, 645 F.3d 1014, 1017 (8th Cir. 2011)
(dismissal for lack of subject matter jurisdiction). We also conclude that the court did
not abuse its discretion in denying leave to amend the complaint. See Ginsburg v.
InBev NV/SA, 623 F.3d 1229, 1236 (8th Cir. 2010). The judgment of the district
court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-